Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with JAMES J. MAUNE on 04/29/2021.

The claims should be amended as follows:
Claim 2 should be amended as follow:
2.    (Currently Amended) The computer-implemented method of claim 1, wherein the user interface of the second computing device is configured to present a first graphical representation of the current activity data and the predicted amount of 

Claim 3 should be amended as follow:
3.    (Currently Amended) The computer-implemented method of claim 2, wherein the first graphical representation is configured to present the current activity data adjacent to the predicted amount of 



 
Claim 7 should be amended as follow:
7.    (Currently Amended) The computer-implemented method of claim 1, wherein the current activity data of the user is collected by a third computing device during the current interval of time that corresponds to the identified interval of time.

Claim 9 should be amended as follow:
9.    (Currently Amended) The non-transitory computer-readable storage medium of claim 8, wherein the user interface of the second computing device is configured to present a first graphical representation of the current activity data and the predicted amount of 

Claim 10 should be amended as follow:
10.    (Currently Amended) The non-transitory computer-readable storage medium of claim 9, wherein the first graphical representation is configured to present the current activity data adjacent to the predicted amount of 

Claim 15 should be amended as follow:
15.    (Currently Amended) The system of claim 14, wherein the user interface of the second computing device is configured to present a first graphical representation of the current activity data and the predicted amount of 

Claim 16 should be amended as follow:
6.    (Currently Amended) The system of claim 15, wherein the first graphical representation is configured to present the current activity data adjacent to the predicted amount of 

Claim 20 should be amended as follow:
20 (Currently Amended) The system of claim 14, further comprising a third computing device configured to collect the current activity data of the user during the current interval of time that corresponds to the identified interval of time.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Lee et al (US 2014/0200691) teaches method, comprising: receiving, by a first computing device, historical activity data of a user from a second computing device configured to collect the historical activity data; a service provider configured to predict determine a predicted amount of activity data for an interval of time of the user; receiving, from the service provider, the predicted amount of activity data for an identified interval of time, the predicted amount activity data identifying an interval of a time; receiving, by the first computing device, current activity data of the user collected by the second computing device; identifying an activity goal of the user; and providing, to the second computing device, information for configuring a user interface of the second computing device to present the activity goal, the current activity data for the current interval, and the predicted amount of activity data for the current interval.
The prior art does not teach, disclose and/or fairly suggest a pace indicator that identifies predicted cumulative progress towards the activity goal, wherein the pace indicator moves on the user interface as the predicted amount of activity of the user changes for the current interval.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791